Citation Nr: 1528325	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-27 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran provided oral testimony during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is stored electronically in Virtual VA.

Additional evidence in support of his claim was also submitted in June 2014 and the Veteran's representative waived initial RO consideration of this evidence.  See Third Party Correspondence received June 30, 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his hypertension is directly related to service, either through exposure to Agent Orange or as a result of the stress he was under.  Alternately, he argues that his hypertension is secondary to service-connected diabetes mellitus or heart disease.  See Statement in Support of Claim, received March 15, 2010; Veteran Supplemental Claims received September 22, 2010 and May 2, 2011; page 4 of the Hearing Transcript, and Correspondence received June 30, 2014. 

As the evidence of record is inadequate to decide the claim, the matter must be remanded for additional development.

The medical nexus evidence submitted in June 2014 does not reflect the level of probability needed to grant the claim as C.M's opinion is inconclusive.  Furthermore, statements from C.S and A.H indicate hypertension is a causal or contributing factor to the development of heart disease rather than the inverse being true, so it also is not sufficient to grant the claim.  The January 2011 VA examination provided a nexus opinion on whether hypertension is secondary to diabetes mellitus, but this too is inadequate as the examiner did not offer an opinion regarding aggravation.  Thus, a VA examination is needed to obtain opinions that address all theories of entitlement and are supported by adequate rationale.

Since the matter is being remanded, all ongoing VA treatment records since July 2013 must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records since July 2013 and associated them with the record.

2.  Then schedule the Veteran for an appropriate VA examination to determine the likely etiology of his hypertension.  The examiner must have access to VBMS and Virtual VA in order to review the record and his or her review must be noted in the report.  All appropriate tests and studies should be accomplished (with all results made available to the examiner before completion of his or her report), and all clinical findings should be reported in detail.

a) Based on the examination, history, and claims file review, the examiner is asked to address the following:

i) Is the Veteran's hypertension at least as likely as not (50 percent probability or greater) caused by any event, disease, or injury in service to include stress and Agent Orange exposure?

ii) Is the hypertension at least as likely as not caused by Type 2 diabetes mellitus?

iii) Is the hypertension at least as likely as not aggravated by Type 2 diabetes mellitus?

iv) Is the hypertension at least as likely as not caused by ischemic heart disease?

v) Is the hypertension at least as likely as not aggravated by ischemic heart disease?

* Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  Complete rationale for all opinions should be provided in the examination report.

b) In rendering the opinions, the examiner should consider and comment on the following:

i) The January 2011 VA examiner commented that diabetes mellitus can have a negative impact on hypertension secondary to decreased circulating insulin levels causing volume status as well as any specific impairment to the vascular systems which can be potentially impacted by diabetes mellitus.

ii) The June 2014 statement from C.M. states medical research shows that exposure to Agent Orange could cause hypertension.

c) The examiner must provide a complete discussion and rationale to support his or her opinion, with reference to specific evidence as needed.
d) If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Afterwards, the RO/AOJ should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.

4.  After completion of the above development and any other actions deemed necessary, readjudicate the claim in light of the additional evidence.  If the claim remained denied, the Veteran and his representative must be furnished with a supplemental statement of the case (SSOC) and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




